Name: Commission Implementing Decision (EU) 2017/811 of 10 May 2017 approving the amended plan submitted by Belgium for the approval of establishments for the purposes of intra-Union trade in poultry and hatching eggs pursuant to Council Directive 2009/158/EC (notified under document C(2017) 2947) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: trade policy;  agricultural activity;  agricultural policy;  health;  Europe;  animal product
 Date Published: 2017-05-12

 12.5.2017 EN Official Journal of the European Union L 121/47 COMMISSION IMPLEMENTING DECISION (EU) 2017/811 of 10 May 2017 approving the amended plan submitted by Belgium for the approval of establishments for the purposes of intra-Union trade in poultry and hatching eggs pursuant to Council Directive 2009/158/EC (notified under document C(2017) 2947) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2009/158/EC of 30 November 2009 on animal health conditions governing intra-Community trade in, and imports from third countries of, poultry and hatching eggs (1), and in particular Article 3(2)(b) thereof, Whereas: (1) Article 3(1) of Directive 2009/158/EC provides that Member States are to submit to the Commission a plan describing the national measures which they intend to implement to ensure compliance with the rules laid down in Annex II to that Directive for the approval of establishments for the purposes of intra-Union trade in poultry and hatching eggs. (2) The Belgian plan was last approved by Commission Decision 2004/835/EC (2). (3) The Belgian authorities have on 24 October 2016 submitted an amended plan and requested the approval of the amendments that take account of progress in methods for diagnosing diseases subject to the disease surveillance programmes laid down in Chapter III of Annex II to Directive 2009/158/EC. (4) That amended plan was examined by the Commission and it meets the criteria laid down in Directive 2009/158/EC and permits the objectives of that Directive to be attained, subject to its effective implementation and regular update by Belgium. It should therefore be approved. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 The amended plan describing the national measures to be implemented to ensure compliance with the rules set out in Annex II to Directive 2009/158/EC for the approval of establishments for the purposes of intra-Union trade in poultry and hatching eggs provided for in Article 3(1) of that Directive, submitted by Belgium to the Commission on 24 October 2016, is approved. Article 2 This Decision is addressed to the Member States. Done at Brussels, 10 May 2017. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ L 343, 22.12.2009, p. 74. (2) Commission Decision 2004/835/EC of 3 December 2004 approving plans for the approval of establishments for the purposes of intra-Community trade in poultry and hatching eggs (OJ L 360, 7.12.2004, p. 28).